DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on February 28, 2022.  Claims 1-3, 11, 13-17, 25, 27-29, 37, and 39 are amended.  Claims 40-42 are cancelled.  Claims 43-45 are new.  Claims 1-39 and 43-35 are pending in the case.  Claims 1, 14, and 15 are the independent claims.  
This action is final.

Applicant’s Response
In the Amendment filed on February 28, 2022, Applicant amended the claims in response to the rejections of the claims under 35 USC 103 contained in the previous office action.

Response to Argument/Amendment
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues that Langlois, Giannotti, and Monte fail to at least disclose or suggest “in response to receiving the input, causing, at a first point in time and while in a first use context, the user interface to be displayed on the display screen that includes…a third interface element that includes a first control that, when selected, performs a first function and that is displayed at a first location on the display screen;…continuing to cause display of the third interface element at the first location on the display screen, wherein:  in accordance with a determination that the electronic device is in a second use context at the second point in time, that is different than the first use context, the third interface element is updated to include a second control that, when selected, performs a second function selected based on the second use context without including the first control; and in accordance with a determination that the electronic device continues to be in the first use context at the second point in time, the third user interface element continues to include the first control.”  Applicant additionally argues that Vulcano, Duarte, and Nye do not cure the deficiencies of Langlois, Giannotti, and Monte.
As discussed in the interview on February 23, 2022 and noted in the corresponding interview summary, Applicant’s arguments are persuasive.  Therefore, the previous rejection is withdrawn.  However, new grounds of rejection are provided below.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 7, 10, 11, 13-16, 24, 25, 27, 28, 36, 37, 39, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti et al. (US 20180321843 A1) in view of Chan et al. (US 20170337027 A1).
With respect to claims 1, 14, and 15, Giannotti teaches an electronic device that is in communication with a display screen, the electronic device comprising: one or more processors; and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for performing a method; a non-transitory computer-readable storage medium string one or more programs configured to be executed by one or more processors of the electronic device that is in communication with the display screen, the one or more programs including instructions for performing the method; and the method (e.g. paragraph 0029, in-vehicle processing system 200 including processors including operating system processor 214 and interface processor 220, which execute operating system of in-vehicle computing system, control input/output, display, playback, and other operations, control/oversee execution of applications, and interface with vehicle control system; paragraph 0031, storage device 208 storing data such as instructions executable by processors 214 and 220, and application data enabling system 200 to run applications, display information, accept user input, etc.; paragraph 0034, external devices such as mobile device 242, communicating with in-vehicle computing system 200; paragraph 0035, external device interface 212 providing communication interface with mobile devices allowing phone calls to be established, messages to be sent, etc.; paragraph 0036, applications 244 operable on mobile device 242 aggregating user data and transferring data to interface 212; paragraph 0044, user interface 218 of vehicle system including touch screen such as touch screen 108; see also Fig. 2; i.e. an in-vehicle processing system, working in combination with mobile device, to execute instructions stored in memory for displaying described user interfaces on touch screen display and performing additional described processes), comprising, at the electronic device that is in communication with the display screen: 
receiving an input that corresponds to a request to display a user interface on the display screen (e.g. paragraph 0052, Fig. 3A, preset button 310 displayed in top portion 308; preset button may be selected in order to revert user interface to preset arrangement/size of application interfaces, and to set current layout as a preset; multiple presets stored for later selection; additional buttons such as restore button to restore user interface to immediately prior layout and/or default layout; i.e. the user may select a preset and/or restore button in order to cause a preset and/or default user interface to be displayed; therefore, the interface of Fig. 3A, or the similar interface of Fig. 6A, may be stored as a preset and, subsequent to storing it as a preset, displayed in response to selection of the preset button; alternatively, if the interfaces of Figs. 3A/6A were configured as a default interface, they would be displayed in response to a restore button, or similar);
in response to receiving the input, causing, at a first point in time and while in a first use context, the user interface to be displayed on the display screen (e.g. paragraph 0045, user interface 300 displayed on display device 302 as shown in Fig. 3A; paragraph 0071, presentation of multiple application interfaces in single user interface simultaneously during operation of computing device in a multi-view mode; paragraph 0068, Fig. 9, step 902, presenting a plurality of windows from distinct applications simultaneously; i.e. at an initial point in time, a preset/default user interface is displayed in a multi-view mode according to a user input, such as in a default context and/or context corresponding to the user selection to display the preset user interface) that includes:
a first interface element that includes a map selected based on a current location of the electronic device, wherein the map includes route information for a car associated with the electronic device (e.g. paragraph 0045, Fig. 3A, displaying application interface for navigation application 304a; user can interact with by interacting with region presenting navigation application interface; paragraph 0061, Fig. 6A, displaying navigational application interface 602a, which presents a map view of a navigation route including a current position of the vehicle (and therefore the in-vehicle processing system and mobile device), indication of time left to destination, indication of next navigation instruction, and indication of distance to next instruction);
a second interface element that includes a plurality of media playback controls for controlling playback of media at the car (e.g. paragraph 0045, Fig. 3A, displaying application interface for media application 304b; user may interact with media application by interacting with region of display presenting media application interface; paragraph 0061, Fig. 6A, displaying media application interface 602b, which presents name, artist, and other identifying information of currently played track, currently paused track, radio station, etc., a view of album art/station image/visualization/other graphic element, and user interface elements for controlling playback of the media such as previous track/station, next track/station, pause, shuffle, repeat, play, stop, eject, volume control, equalizer, etc.), and
a third interface element that includes a first control that, when selected, performs a first function and that is displayed at a first location on the display screen (e.g. paragraph 0045-0046, Fig. 3A, presenting application interface 304c; user may interact with any displayed interface in order to provide user input to that application; application interface 304c relates to a communication application; paragraph 0061, displaying phone application interface 602c which presents list of contacts/telephone numbers with names, phone types, locations, contact avatars, and other information, as well as panel for selecting list of contacts, list of recent calls, and list of favorite contacts); and
continuing to cause the user interface to be displayed at a second point in time, after the first point in time (e.g. paragraph 0069, Fig. 9, step 904, determining whether user input has been detected; if not, proceeding to step 906 to not change the displayed arrangement/size of windows, e.g. to maintain the displayed arrangement/size of windows until a qualifying user input is received), wherein causing the user interface to be displayed at the second point in time includes:
continuing to cause display of the first interface element that includes the map selected based on the current location of the electronic device, wherein the map includes route information for the car associated with the electronic device (e.g. paragraph 0045, Fig. 3A, displaying application interface for navigation application 304a; user can interact with by interacting with region presenting navigation application interface; paragraph 0061, Fig. 6A, displaying navigational application interface 602a, which presents a map view of a navigation route including a current position of the vehicle (and therefore the in-vehicle processing system and mobile device), indication of time left to destination, indication of next navigation instruction, and indication of distance to next instruction; paragraph 0069, Fig. 9, maintaining the displayed arrangement/size of windows until a qualifying user input is received; i.e. as time passes with no user input being received, the system continues to display the interface, including the navigation application, in the same/original configuration);
continuing to cause display of the second interface element that includes the plurality of media playback controls for controlling playback of media at the car (e.g. paragraph 0045, Fig. 3A, displaying application interface for media application 304b; user may interact with media application by interacting with region of display presenting media application interface; paragraph 0061, Fig. 6A, displaying media application interface 602b, which presents name, artist, and other identifying information of currently played track, currently paused track, radio station, etc., a view of album art/station image/visualization/other graphic element, and user interface elements for controlling playback of the media such as previous track/station, next track/station, pause, shuffle, repeat, play, stop, eject, volume control, equalizer, etc.; paragraph 0069, Fig. 9, maintaining the displayed arrangement/size of windows until a qualifying user input is received; i.e. as time passes with no user input being received, the system continues to display the interface, including the media application, in the same/original configuration); and
continuing to cause display of the third interface element at the first location on the display screen, wherein the third interface element continues to include the first control (e.g. paragraph 0045-0046, Fig. 3A, presenting application interface 304c; user may interact with any displayed interface in order to provide user input to that application; application interface 304c relates to a communication application; paragraph 0061, displaying phone application interface 602c which presents list of contacts/telephone numbers with names, phone types, locations, contact avatars, and other information, as well as panel for selecting list of contacts, list of recent calls, and list of favorite contacts; paragraph 0069, Fig. 9, maintaining the displayed arrangement/size of windows until a qualifying user input is received; i.e. as time passes with no user input being received, the system continues to display the interface, including the communication/phone application, in the same/original configuration).
While Giannotti appears to disclose that, at a second/later point in time, a user may provide an input in order to update the third interface element to include a second control that, when selected, performs a second function based on the user input without including the first control (e.g. paragraph 0050, tap or selection of application interface may bring up a menu; menu may provide options for changing an application that is presented in that application interface position of the user interface; i.e. the user may provide an input to change an application displayed in an area, such as the phone/communication application, to a different application, which would receive an input to perform a function corresponding to the different application), Giannotti does not (i.e., to the extent that a later time and/or explicit user input to swap applications are not analogous to a second use context) explicitly disclose:
in accordance with a determination that the electronic device is in a second use context at the second point in time, that is different than the first use context, the third interface element is updated to include a second control that, when selected, performs a second function based on the second use context without including the first control;
that the third user interface element continues to include the first control in accordance with a determination that the electronic device continues to be in the first use context at the second point in time.
However, Chan teaches:
in accordance with a determination that the electronic device is in a second use context at the second point in time, that is different than the first use context, the third interface element is updated to include a second control that, when selected, performs a second function based on the second use context without including the first control (e.g. paragraphs 0013-0014, vehicle system dynamically managing what and where information is presented to occupants of a vehicle; simultaneously executing and displaying information associated with multiple applications, with each application providing different information that an occupant may wish to see at any given time; presenting GUI of a primary “active” application at one location of a display as well as information associated with one or more secondary applications at a different location; user may manually select primary or active application for presentation at a particular time; vehicle information system may automatically determine what information associated with one or more secondary applications is most likely to be of interest to the driver at the particular time; ranking secondary applications based on current context and outputting information associated with the one or more highest ranking secondary applications; paragraph 0025, user interface 114 of Fig. 1 including secondary application region 132 and primary application region 134; paragraph 0029, user input causing mapping/navigation application to be displayed at active application region 134; paragraph 0030, receiving information associated with one or more applications other than the active application, including communication application, multimedia applications, traffic applications, weather applications, etc.; paragraph 0031, determining information to display from applications by determining relevancy scores, including based on type of application, context of active application, contexts of other applications, context of vehicle, etc.; paragraph 0032, determining highest ranking application based on relevancy score, such as determining relevancy score of phone application is higher than that of the news application; paragraph 0033, receiving indication of highest ranking application, generating user interface associated with highest ranked application, and outputting the user interface, such as at secondary application region of user interface 132; paragraph 0057, determining relevancy score of applications based on contextual information; paragraph 0060, determining relevancy score of additional applications based on context of active application; if active application is navigation application and includes map to driver’s office, assigning high relevancy score to work related applications and low score to unrelated applications; if map is to recreational area, assigning relatively high relevancy score to recreational related applications; paragraph 0061, contexts including locations, movement, time of day, etc.; paragraph 0063, contexts of applications, such as frequency of interaction; paragraph 0064, context of the information itself, including recency, etc.; if information includes incoming phone call, relevancy score of phone application may be high; if information includes old message, relevancy score of messaging application may be low; if information includes urgent weather warning, weather application may have high relevancy score; if information is calendar event in two hours, calendar application relevancy score may be medium; paragraph 0066, determining phone application has highest relevancy score, paragraph 0067, displaying highest ranking application(s) such as in secondary application region 132; paragraph 0068, dynamically managing what information is presented where; paragraph 0073, scores navigation, music, weather applications are 90, 60, and 50, respectively; displaying music information of music application and weather information of weather application in secondary application region 332 as shown in Fig. 3; paragraph 0076-0078, indicating that based on contextual information, secondary applications such as weather, phone, and social media applications may have relevancy scores of 50, 71, and 22, respectively, and therefore phone application determined to be highest ranked for output to secondary portion of display; paragraph 0081, at a first time determining relevancy scores of applications and determining display based on relevancy scores; paragraph 0082, periodically, such as at predetermined intervals or when new information received, recalculating relevancy scores associated with each application; paragraph 0083, Fig. 5B, determining highest ranked application displayed a primary region 534 and at least one other application at secondary region 532; navigation application having higher score than music application; paragraph 0084-0085, recalculating relevancy scores at a third time later than the second time; receiving incoming call, determining score for navigation application, music application, phone application, and that all three are likely to be of interest and include all three in GUI, as shown in Fig. 5C; i.e. a user may manually designate at least one active/primary application for display in a preset area of the screen and the system may further determine at least one other application to be displayed in a secondary area of the screen based on a current context, such that in a first context at a first time, such as while receiving a phone call, a phone application may be displayed in the secondary area of the screen as shown in Fig. 5C and in a second context at a second time, such as while navigating to a recreational location or work location and while a phone call is not received, a different application such as a weather application or calendar application may be displayed in the secondary area of the screen as shown in Fig. 3, while the music application and navigation applications remain on the display, and where the system is continually reevaluating which application(s) to display in the secondary area based on the evolving contextual information);
that the third user interface element continues to include the first control in accordance with a determination that the electronic device continues to be in the first use context at the second point in time (e.g. paragraphs 0013-0014, 0025, 0029, 0030, 0031, 0032, 0033, 0057, 0060, 0061, 0063, 0064, 0066, 0067, 0068, 0073, 0076-0078, 0081, 0082, 0083, 0084-0085, and Figs. 1, 3, 5B, 5C as cited above; i.e. where, because the system continually re-ranks relevancy scores for applications as time progresses, if a given application, such as a phone application, is displayed along with the navigation and media applications, in the secondary interface area, based on having the highest relevancy score as calculated in a first context, that same application will continue to be displayed in the same interface area at a second time in the event that the context is still the first context (since the context itself determines the relevancy score, if the context has not changed, then the relevancy scores would not change, and the application(s) chosen for display in the secondary area would likewise not change)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti and Chan in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display), to incorporate the teachings of Chan (directed to dynamic content management of a vehicle display) to include the capability to implement at least one area of the user interface screen (i.e. such as the bottom-right area of the user interface screen of Giannotti which may be used to display a communication/phone application interface, where Giannotti teaches at least that a user may manually select to swap between applications displayed in this area as cited above) as a secondary user interface area which is utilized for displaying an application which is automatically selected and continually updated by the system based on a current context such that: (1) at a first time in a first context, a first application (i.e. such at the communication application of Giannotti and Chan) having a highest relevancy score for that context would be displayed in the secondary user interface area; (2) at a second time in the first, unchanged, context, the first application would still have a highest relevancy score for the unchanged context and would therefore continue to be displayed in the secondary user interface area; and (3) at the second time in a second, changed, context, a second/different application would be determined to have a highest relevancy score for the changed context and would therefore replace the first application for display purposes within the secondary user interface area (i.e. as taught by Chan).  One of ordinary skill would have been motivated to perform such a modification in order to make it easy for a driver of a vehicle to locate information that may be most relevant to a current context, thereby reducing the effort required by a user to consume information, which may increase the safety of the driver and other people on the road as described in Chan (paragraph 0016).
With respect to claims 2, 16, and 28, Giannotti in view of Chan teaches all of the limitations of claims of claims 1, 14, and 15 as previously discussed, and Giannotti further teaches wherein the user interface includes a fourth user interface element, wherein the fourth user interface element includes a representation of an estimated time of arrival (e.g. paragraph 0061, Fig. 6A, navigation application interface 602a presents indication of time left to destination).
With respect to claims 7, 21, and 33, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15 as previously discussed, and Giannoti further teaches wherein the first function corresponds to placing a telephone call to a predetermined telephone number (e.g. paragraph 0016, phone application allowing driver/passengers to make calls; paragraph 0051, Fig. 3A, displaying application interface 304c, user may interact with any displayed application interface in order to provide user input to that application; paragraph 0046, communication/phone application; paragraph 0061, Fig. 6A, phone application interface 602c displaying list of contacts/telephone numbers with names, phone types, locations, contact avatars, and other information, as well as UI panel for selecting to view list of contacts, list of recent calls, etc.;  i.e. displaying a phone application interface which a user can utilize to place a call with a predetermined phone number, such as of a contact).
With respect to claims 10, 24, and 36, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15 as previously discussed, and Giannotti further teaches the one or more programs further including instructions for: 
prior to causing to be displayed on the display screen the third interface element that includes the first control, causing to be displayed on the display screen the third interface element including a third control (e.g. Fig. 3A; paragraph 0050, tap/selection of application interface brings up menu; menu provides options for changing application presented in that application interface of the user interface; i.e. prior to the communication application being presented in the area 304c, a different application may be presented in this area and the communication application may be displayed in this area upon a corresponding user input selecting the area and selecting the communication application option from a menu; that is, Giannotti teaches a variety of different applications (such as in paragraph 0016), and further appears to teach that the application interface areas are freely configurable by the user in response to user inputs to each area; therefore, one of ordinary skill in the art would understand that the display area containing the communication application of Fig. 3A can present a different/default application (including its constituent controls), prior to displaying the communication application, where the user then selects the phone application for display in the area, resulting in the configuration of Fig. 3A); 
while causing to be displayed on the display screen the third interface element that includes the first control, receiving a third input on the third interface element (e.g. Fig. 3A; paragraph 0050, tap/selection of application interface brings up menu; menu provides options for changing application presented in that application interface of the user interface; i.e. while the communication application is presented in the area 304c of the user interface as shown in Fig. 3A, a user input to the application interface may be received; as noted above, Giannotti appears to teach that the application interface areas are freely configurable by the user in response to user inputs to each area; therefore, one of ordinary skill in the art would understand that this application area continues to be selectable by a user input while the communication application is displayed); and 
in response to receiving the third input on the third interface element, causing to be displayed on the display screen the third interface element that includes the third control (e.g. Fig. 3A; paragraph 0050, tap/selection of application interface brings up menu; menu provides options for changing application presented in that application interface of the user interface; i.e. the user input to the application area presenting the communication application causes a menu to be displayed, where the user can select from options to change the presented application, such as selecting the application which was previously presented to be redisplayed in the area; as noted above, Giannotti appears to teach that the application interface areas are freely configurable by the user in response to user inputs to each area; therefore, one of ordinary skill in the art would understand that where a user has selected the user interface area while the communication application is displayed, the user would be able to select from a menu containing options of other applications which are displayable in the interface area, a select any application, including an application which has previously been displayed (including its constituent controls), to be displayed in the area).
With respect to claims 11, 25, and 37, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15 as previously discussed, and Giannotti further teaches the one or more programs further including instructions for: 
while causing to be displayed on the display screen the third interface element that includes the first control that, when selected, performs the first function selected based on the first use context (e.g. paragraph 0045-0046, Fig. 3A, presenting application interface 304c; user may interact with any displayed interface in order to provide user input to that application; application interface 304c relates to a communication application; paragraph 0061, displaying phone application interface 602c which presents list of contacts/telephone numbers with names, phone types, locations, contact avatars, and other information, as well as panel for selecting list of contacts, list of recent calls, and list of favorite contacts), 
causing to be displayed on the display screen a sixth interface element that includes a sixth control that, when selected, performs a sixth function selected based on a third use context (e.g. paragraph 0045, Fig. 3A, user may interact with any displayed application interface in order to provide user input to that application; paragraph 0046, while only three application interfaces are shown, any number of application interfaces may be simultaneously displayed; four applications may be displayed simultaneously; paragraph 0051, top portion 308 of interface 300 may present additional information, such as status information, weather information, climate control information, alerts including upcoming calendar appointments, etc.; paragraph 0052, menu or operating system/application navigation options also presented in top portion 308; see also similar interface of Fig. 6A; i.e. in addition to the navigation, media, and phone application areas, the interface may additionally include a fourth application area associated with a fourth application, which may receive a user input to the fourth application), 
wherein the first function is included in a first category of applications (e.g. paragraph 0046, Fig. 3A, application interface 304c relates to communication/phone application; see similar interface of Fig. 6A; i.e. the phone application is/belongs to a communication category of application), 
wherein the sixth function is included in a second category of application (e.g. paragraph 0016, applications including climate control application, driving assistance application, other suitable applications; paragraph 0046, displaying four applications; different applications presented in different locations; i.e. the different application displayed in the fourth area may belong to a different category than the communication application, such as a climate control category, driving assistance category, or other suitable category, where a user input to the respective application area will result in an input to be handled by the respective application as previously cited), and
 wherein the first category of applications is different than the second category of applications (e.g. paragraphs 0016, 0046 as cited above, where in a third interface area an application interface for a communication application is displayed, corresponding to a communication category and in a fourth interface area a different application, such as a climate control, driving assistance, etc., application, corresponding to a different respective category).
With respect to claims 13, 27, and 39, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15 as previously discussed, and Giannnotti further teaches wherein the user interface is a first user interface, and wherein causing the user interface to be displayed on the display screen further includes: 
in accordance with a determination that the first user interface is currently displayed on the display screen (e.g. paragraph 0045, user interface 300 displayed on display device 302; Fig. 3A; Fig. 6A; paragraph 0052, multiple presets stored for selection; i.e. a user input may be received causing a user interface to be displayed such as that shown in Figs. 3 and 6, and the UI elements included in the corresponding interface will be displayed in accordance with the determination (based on the selection input) that the selected interface is the currently displayed interface): 
causing to be displayed on the display screen an icon navigation affordance including a first representation, wherein the icon navigation affordance includes a seventh control that when selected, performs a seventh function that includes causing to be displayed on the display screen a second user interface that is different from the first representation (e.g. paragraph 0052, Fig. 3A, preset button 310 presented in top portion 308 of interface; different selection mechanisms of preset button provide different actions; reverting user interface to previously stored or default preset layout; selection of preset button 310 may cause menu to be displayed; multiple presets stored for later selection, different menu items presented for each stored preset; i.e. where based on the interface being selected for display and therefore currently being displayed, the preset button, which is part of the currently displayed interface and includes a representation such as of a screen layout as shown in Fig. 3A, is also displayed, where the preset button includes/is a control which can be selected to cause a different interface to be displayed which may be a default interface or other preset interface which is different from the representation); and 
in accordance with a determination that the first user interface is not currently displayed on the display screen (e.g. paragraph 0052, user actuation of resizing control 306 to resize application interfaces; i.e. a user input rearranging or otherwise altering the interface causes the first user interface, such as a preset user interface, to be no longer displayed (i.e. compare Figs. 3A and 6A, prior to a resizing control, to Figs. 6B-D, after a user actuates a resizing control, which causes the interface to be changed to a different interface)): 
causing to be displayed on the display screen the icon navigation affordance including a second representation that is different from the first representation, wherein the icon navigation affordance includes an eighth control that when selected, performs an eighth function that includes causing to be displayed on the display screen the first user interface (e.g. paragraph 0052, additional user interface buttons/menus displayed in top portion 308 such as restore button to restore the user interface to an immediately prior layout (prior to most recent user actuation of resizing control) and/or default layout; i.e. as shown in Figs. 6A-D, where the restore button is not initially shown, but is subsequently displayed after user alters the interface with a resizing control, where the restore button includes a different representation, such as an arrow and the word “restore,” and can be activated to cause the interface to revert back to the initially displayed/first user interface).
With respect to claims 43, 44, and 45, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15 as previously discussed, and Giannotti further teaches while causing the user interface to be displayed on the display screen with the first interface element, the second interface element, and a ninth interface element that includes a ninth control, receiving an input that corresponds to a selection of the ninth interface element (e.g. paragraph 0047, Fig. 3A, application interfaces (i.e. of navigation, media, and communication applications) intersecting/joined at single point, which is overlaid with a user interface element, such as resizing control 306; selecting and dragging resizing control 306; see also similar control 604 of Figs. 6A-D); and 
in response to receiving the input that corresponds to the selection of the ninth interface element and while the user interface is caused to be displayed on the display screen with the first interface element, the second interface element, and the ninth interface element that includes the ninth control (e.g. paragraph 0047, by selecting and then dragging the resizing control 306, a user may cause operations cited below to occur; paragraph 0062, movement of resize control 604): 
causing the ninth function to be performed (e.g. paragraph 0047, resizing each of the displayed application interfaces in user interface 300 simultaneously; paragraph 0062, changing sizing of application interfaces); and 
causing one or more of the first interface element and the second interface element to be updated based on the ninth function being performed (e.g. paragraph 0047, resizing each of the displayed application interfaces in user interface 300 simultaneously; paragraphs 0062-0064, describing Figs. 6B-D, resizing interfaces due to movement of resize control 604; navigation application interface adjusted to display list view of route instructions instead of map view; media application interface updated to display thumbnail, identifier of track, etc., and truncated playback control menu (in Fig. 6B); navigation interface presents wider view of map and indication of next turn/instruction, while media application interface shows significantly less content (in Fig. 6C); displaying minimum navigation interface and media application interface at maximum size including a full view of the graphic, text identifying artist/album/station, full user interface panel of control elements, and list of upcoming/recently played tracks/artists (in Fig. 6D); i.e. while the navigation, media, and phone application interfaces are displayed, another UI element comprising a resizing control element is also displayed, where user selection of the resizing control element causes at least one of the navigation and media application interfaces to be updated, both in terms of display size and content).
Claims 3, 17, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti in view of Chan, further in view of Vulcano et al. (US 20140365126 A1).
With respect to claims 3, 17, and 29, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15 as previously discussed.  Although Giannotti and Chan both teach a navigation interface including a route to a destination (as previously cited), Giannotti and Chan do not explicitly disclose wherein the user interface includes a fifth interface element, wherein the fifth interface element includes a representation of a predicted destination.  However, Vulcano teaches t wherein the user interface includes a fifth interface element, wherein the fifth interface element includes a representation of a predicted destination (e.g. paragraphs 0135-0136, predictive routing user interface 744 displaying, in order of likelihood as computed by predictive routing engine of mapping application, one or more likely routes for user to follow, identifying likely destinations and optimal routes to the destination; displaying panel 760 with information about the route, including route/destination name, and panel 765 with map view of the route to the destination; see also Figs. 31-37; paragraph 0262, formulating prediction on current or future destination based on locations and times of events stored in scheduling applications).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti, Chan, and Vulcano in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display) and Chan (directed to dynamic content management of a vehicle display), to incorporate the teachings of Vulcano (directed to a mapping application with navigation mode for output to vehicle display) to include the capability to additionally display a user interface element including a representation of a predicted destination for the user (such as a name of the predicted destination, or a location of the predicted destination displayed within the map, as taught by Vulcano).  One of ordinary skill would have been motivated to perform such a modification in order to overcome known deficiencies in prior art navigation systems, such as in-car navigation systems which provide a more limited experience than those of mobile devices, while taking advantage of known benefits, such as using larger and more conveniently positioned screens of in-car systems and more robust mapping applications of mobile devices, by generating multiple user interfaces for display on multiple devices at the same time, such as an integrated mapping and navigation application running on a mobile device and generating UIs for display on both the mobile device and a vehicle display screen as described in Vulcano (paragraph 0003-0004).
Claims 4, 18, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti in view of Chan, further in view of Small et al. (US 20110082620 A1).
With respect to claims 4, 18, and 30, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15.  Giannotti and Chan do not explicitly disclose wherein the first use context includes the electronic device being within a predetermined distance of a first location, and wherein the first function includes transmitting a signal to a second electronic device.  However, Small teaches wherein the first use context includes the electronic device being within a predetermined distance of a first location, and wherein the first function includes transmitting a signal to a second electronic device (e.g. paragraph 0007, vehicle subsystem touch-sensitive soft buttons correspond to activation controls correspond to activation controls for an external system such as a garage door controller, home lighting controller, homes security controller, etc.; paragraph 0082, soft buttons representing features only present when system controller determines that the vehicle is in close proximity to the location where control is desired such as user’s home; determining this proximity using GPS system along with preset home coordinates; as shown in Figs. 20-21, initially system lacks soft buttons in zone 301; when system controller determines that the vehicle is close to and within range of the home location, the interface changes, including three soft buttons 1901-1903 labeled “Garage 1,” “Garage 2,” and “Home Lights”; i.e. where, if it is determined that the vehicle is in proximity to a stored location such as a home, the system dynamically updates a corresponding area of the user interface to include a control for activating an external system such as a garage door, and activation of the control causes a corresponding function to be performed, such as sending a signal to activate the external system).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti, Chan, and Small in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display) and Chan (directed to dynamic content management of a vehicle display), to incorporate the teachings of Small (directed to adaptive vehicle user interfaces) to include the capability to detect the first context (i.e. as taught by Chan) as a context in which the system/device is within a proximity of a location, such as a home (as taught by Small), and in response to the detected context, display the user interface area (i.e. of Giannotti, which may be freely changed according to a user selection, implemented as an automatically and dynamically updatable user interface area based on detected context, as taught by Chan, and/or as the similar dynamic interface area of Small, which is also adaptive to display controls relevant to a detected context), to include a control which, when selected, causes a function to be performed with respect to an external device, such as sending a signal to an external garage door opener or home lighting system to activate corresponding features of those devices (as taught by Small).  One of ordinary skill would have been motivated to perform such a modification in order to provide the user with a safer, more intuitive, easier-to-use interface regardless of the conditions in which the driver/passenger finds themselves as described in Small (paragraph 0031).
Claims 5, 6, 19, 20, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti in view of Chan, further in view of Nye et al. (US 20140278028 A1).
With respect to claims 5, 19, and 31, Langlois in view of Monte, further in view of Giannotti teaches all of the limitations of claims 1, 14, and 15 as previously discussed, and Chan further teaches wherein the third interface element includes a representation of a calendar (e.g. paragraph 0030, receiving information associated with one or more applications other than the active application, including communication application, multimedia applications, traffic applications, weather applications, etc.; paragraph 0031, determining information to display from applications by determining relevancy scores, including based on type of application, context of active application, contexts of other applications, context of vehicle, etc.; paragraph 0032, determining highest ranking application based on relevancy score; paragraph 0033, receiving indication of highest ranking application, generating user interface associated with highest ranked application, and outputting the user interface, such as at secondary application region of user interface 132; paragraph 0055, multimedia applications include calendar application; paragraph 0064, information includes a calendar reminder for an event in two hours, determining driver may be mildly interested in the calendar application and assign a medium relevancy score to the calendar application; paragraph 0085, displaying multiple applications when relevancy scores are greater than threshold; i.e. where it is determined based on context that the calendar application is an application having highest relevancy, the calendar application will be output to the dynamic/secondary user interface area).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti and Chan in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display), to incorporate the teachings of Chan (directed to dynamic content management of a vehicle display) to include the capability to implement at least one area of the user interface screen (i.e. such as the bottom-right area of the user interface screen of Giannotti which may be used to display a communication/phone application interface, where Giannotti teaches at least that a user may manually select to swap between applications displayed in this area as cited above) as a secondary user interface area which is utilized for displaying an application which is automatically selected and continually updated by the system based on a current context such that, at the first time and context, a calendar application may be determined to be the application having a highest relevancy score and/or score greater than a display threshold, and in response, displaying the calendar application within the dynamic secondary user interface area.  One of ordinary skill would have been motivated to perform such a modification in order to make it easy for a driver of a vehicle to locate information that may be most relevant to a current context, thereby reducing the effort required by a user to consume information, which may increase the safety of the driver and other people on the road as described in Chan (paragraph 0016).
Giannotti and Chan do not explicitly disclose wherein the first use context includes the electronic device departing a second location by a predetermined distance.  However, Nye teaches wherein the first use context includes the electronic device departing a second location by a predetermined distance (e.g. paragraph 0059, sending suggested route to user device based on determining that the user has departed, such as in response to mobile device associated with the user leaving a predefined geographic space; i.e. where a device outside of a predefined geographic space is indicative of the device being a predetermined distance away from a location, such as the center of the space).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti, Chan, and Nye in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display) and Chan (directed to dynamic content management of a vehicle display), to incorporate the teachings of Nye (directed to providing real time traffic information to a user) to include the capability to detect when a user is departing a location based on leaving a predefined space, and to output a suggested route for the user (i.e. in association with a user event at a destination in a calendar application display area as taught by Chan, using the system of Nye for determining the context of the user leaving).  One of ordinary skill would have been motivated to perform such a modification in order to allow the user to remain apprised of relevant traffic conditions even as the user moves throughout the home or other locations as described in Nye (paragraph 0056).
With respect to claims 6, 20, and 32, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15 as previously discussed, and Chan further teaches wherein the third interface element includes a representation of a suggested event  (e.g. paragraph 0030, receiving information associated with one or more applications other than the active application, including multimedia applications; paragraph 0031, determining information to display from applications by determining relevancy scores, including based on type of application, context of active application, contexts of other applications, context of vehicle, etc.; paragraph 0032, determining highest ranking application based on relevancy score; paragraph 0033, receiving indication of highest ranking application, generating user interface associated with highest ranked application, and outputting the user interface, such as at secondary application region of user interface 132; paragraph 0055, multimedia applications include calendar application; paragraph 0064, information includes a calendar reminder for an event in two hours, determining driver may be mildly interested in the calendar application and assign a medium relevancy score to the calendar application; paragraph 0085, displaying multiple applications when relevancy scores are greater than threshold; i.e. where it is determined based on context that the event information in the calendar application is relevant/likely to be interesting to the user, displaying calendar application to the dynamic/secondary user interface area, where the event reminder is content of the calendar application.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti and Chan in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display), to incorporate the teachings of Chan (directed to dynamic content management of a vehicle display) to include the capability to implement at least one area of the user interface screen (i.e. such as the bottom-right area of the user interface screen of Giannotti which may be used to display a communication/phone application interface, where Giannotti teaches at least that a user may manually select to swap between applications displayed in this area as cited above) as a secondary user interface area which is utilized for displaying an application which is automatically selected and continually updated by the system based on a current context such that, at the first time and context, event information in a calendar application may be determined to be of interest to the user, such that the corresponding calendar application is determined to be the application having a highest relevancy score and/or score greater than a display threshold, and in response, displaying the calendar application and its content (i.e. the event information) within the dynamic secondary user interface area.  One of ordinary skill would have been motivated to perform such a modification in order to make it easy for a driver of a vehicle to locate information that may be most relevant to a current context, thereby reducing the effort required by a user to consume information, which may increase the safety of the driver and other people on the road as described in Chan (paragraph 0016).
Giannotti and Chan do not explicitly disclose wherein the first use context includes the electronic device departing a third location at a predetermined time.  However, Nye teaches wherein the first use context includes the electronic device departing a third location at a predetermined time (e.g. paragraph 0059, sending suggested route to user device based on determining that the user has departed, such as in response to mobile device associated with the user leaving geographic space within a predetermined time period).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti, Chan, and Nye in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display) and Chan (directed to dynamic content management of a vehicle display), to incorporate the teachings of Nye (directed to providing real time traffic information to a user) to include the capability to detect when a user is departing a location based on leaving in a predetermined time period, and to output a suggested route for the user (i.e. in association with a user event at a destination in a calendar application display area as taught by Chan, using the system of Nye for determining the context of the user leaving).  One of ordinary skill would have been motivated to perform such a modification in order to allow the user to remain apprised of relevant traffic conditions even as the user moves throughout the home or other locations as described in Nye (paragraph 0056).
Claims 8, 9, 12, 22, 23, 26, 34, 35, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Giannotti in view of Chan, further in view of Langlois et al. (US 20140277843 A1).
With respect to claims 8, 22, and 34, Giannotti in view of Chan teaches teaches all of the limitations of claims 1, 14, and 15 as previously discussed. Giannotti further teaches while causing to be displayed on the display screen the third interface element that includes the first control, detecting a second input that corresponds to selection of the first control and in response to detecting the second input that corresponds to selection of the first control, performing the first function (e.g. paragraph 0045-0046, Fig. 3A, presenting application interface 304c; user may interact with any displayed interface in order to provide user input to that application; application interface 304c relates to a communication application; paragraph 0061, displaying phone application interface 602c which presents list of contacts/telephone numbers with names, phone types, locations, contact avatars, and other information, as well as panel for selecting list of contacts, list of recent calls, and list of favorite contacts).  Giannotti and Chan do not explicitly disclose wherein the first function includes causing to be displayed on the display screen a first application that is associated with the first function.
However, Langlois further teaches the one or more programs further including instructions for: 
while causing to be displayed on the display screen the third interface element that includes the first control, detecting a second input that corresponds to selection of the first control (e.g. paragraph 0101-0102, Figs. 15 and 16, composite UI element 1520, 1620; actuation of application portion 1522, 1622, or interaction portion 1524, 1624); and 
in response to detecting the second input that corresponds to selection of the first control, performing the first function, wherein the first function includes causing to be displayed on the display screen a first application that is associated with the first function (e.g. paragraphs 0101-0102, portion 1522 associated with application entry point for predetermined default view 1530 for calendar application; application portion 1622 operates in substantially same manner as 1522 and invokes agenda view 1630 of calendar application on display 206 when actuated; actuation of interaction portion 1524 invokes corresponding application according to type of persisted data; in Fig. 15, invoking interaction portion 1524 automatically invokes destination view 1540 of map/navigation application and display in the display panel 206; actuation of portion 1624 invokes phone application view 1640).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti, Chan, and Langlois in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display) and Chan (directed to dynamic content management of a vehicle display), to incorporate the teachings of Langlois (directed to stateful integration of a vehicle information system user interface with mobile device operations) to include the capability to, upon receiving the user input to controls displayed in the third application area (i.e. the lower-right application area of Giannotti, which is manually configurable by the user, implemented as a dynamic, automatic, contextually configured secondary application display area as taught by Chan), cause an application associated with the function associated with the control to be displayed.  One of ordinary skill would have been motivated to perform such a modification in order to provide effective means for the user to access specific applications and data of interest and reduce consumption of processing resources for both in-vehicle information system and mobile device, and reduce the time and attention a user must dedicate to operating the in-vehicle information system, by integrating mobile devices with vehicle information systems in a manner that enables the context of various mobile device applications to be persisted from the mobile device to the in-vehicle information system, and vice versa as described in Langlois (paragraph 0024-0025).
With respect to claims 9, 23, and 35, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15 as previously discussed, and Giannotti  further teaches while causing to be displayed on the display screen the third interface element that includes the first control, detecting a second input that corresponds to selection of the first control and in response to detecting the second input that corresponds to selection of the first control, performing the first function (e.g. paragraph 0045-0046, Fig. 3A, presenting application interface 304c; user may interact with any displayed interface in order to provide user input to that application; application interface 304c relates to a communication application; paragraph 0061, displaying phone application interface 602c which presents list of contacts/telephone numbers with names, phone types, locations, contact avatars, and other information, as well as panel for selecting list of contacts, list of recent calls, and list of favorite contacts).  Giannotti and Chan do not explicitly disclose performing the first function without causing to be displayed on the display screen a second application that is associated with the first function.
However, Langlois teaches the one or more programs further including instructions for: 
while causing to be displayed on the display screen the third interface element that includes the first control, detecting a second input that corresponds to selection of the first control (e.g. paragraph 0101-0102, Figs. 15 and 16, composite UI element 1520, 1620; actuation of application portion 1522, 1622, or interaction portion 1524, 1624); and 
in response to detecting the second input that corresponds to selection of the first control, performing the first function without causing to be displayed on the display screen a second application that is associated with the first function (e.g. paragraph 0053, link program 230 directly managing display of user interface screens; paragraph 0055, instead of corresponding applications presenting their corresponding views, link program 230 generates various application UI elements and views; paragraph 0060, actuation of UI elements; when UI views displayed are generated by the link program 230 at the system 200 (as opposed to being generated by the corresponding applications on the mobile device), the mobile device transmits sufficient UI and context data for the link program 230 to be able to generate the required UI views; paragraphs 0101-0102, portion 1522 associated with application entry point for predetermined default view 1530 for calendar application; application portion 1622 operates in substantially same manner as 1522 and invokes agenda view 1630 on display 206 when actuated; actuation of interaction portion 1524 invokes view according to type of persisted data; in Fig. 15, invoking interaction portion 1524 automatically invokes destination view 1540 and display in the display panel 206; actuation of portion 1624 invokes phone view 1640; i.e. where the link program generates the views which are displayed after actuating elements 1522/1622 and 1524/1624, as opposed to the underlying applications on the mobile device, the function is carried out by displaying data generated by the link application, instead of displaying the actual respective associated applications; therefore, where the link application is responsible for generating the displayed views, the corresponding functions are performed without displaying the applications which correspond to the functions).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti, Chan, and Langlois in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display) and Chan (directed to dynamic content management of a vehicle display), to incorporate the teachings of Langlois (directed to stateful integration of a vehicle information system user interface with mobile device operations) to include the capability to, upon receiving the user input to controls displayed in the third application area (i.e. the lower-right application area of Giannotti, which is manually configurable by the user, implemented as a dynamic, automatic, contextually configured secondary application display area as taught by Chan), cause the associated function to be performed without displaying an application associated with the function.  One of ordinary skill would have been motivated to perform such a modification in order to provide effective means for the user to access specific applications and data of interest and reduce consumption of processing resources for both in-vehicle information system and mobile device, and reduce the time and attention a user must dedicate to operating the in-vehicle information system, by integrating mobile devices with vehicle information systems in a manner that enables the context of various mobile device applications to be persisted from the mobile device to the in-vehicle information system, and vice versa as described in Langlois (paragraph 0024-0025).
With respect to claims 12, 26, and 38, Giannotti in view of Chan teaches all of the limitations of claims 1, 14, and 15 as previously discussed, and Giannotti and Chan further teach wherein: 
the first function is included in a second application in a third category of applications (e.g. Giannotti paragraph 0046, Fig. 3A, application interface 304c relates to communication/phone application; Chan paragraphs 0032-0033, relevancy score associated with phone application is greater than news application, sending indication of phone application, generating graphical user interface associated with phone application and displaying it; see Figs. 1 and 5C, showing examples of output phone application interface in dynamic/contextual secondary display area of interface; i.e. the functionality displayed in the third user interface element may correspond to a communications/phone application category), 
Chan further teaches 
the user interface further includes a shortcut affordance at a shortcut position corresponding to the third category of applications (e.g. paragraph 0025, Fig. 1, icon region 136 includes icons that represent applications or functions of the computing device, including phone icon 138B; paragraph 0051, selection of application icon 138 causing application to be executed; see similar icon regions 336 and 536 in Figs. 3 and 5, also including a phone icon),
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti and Chan in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display), to incorporate the teachings of Chan (directed to dynamic content management of a vehicle display) to include the capability to further display, in a different region of the screen, a set of icons representing various applications in different categories, including an icon representing at least one application in a communication/phone category, where these icons may be selected to execute respective applications.  One of ordinary skill would have been motivated to perform such a modification in order to make it easy for a driver of a vehicle to locate information that may be most relevant to a current context, thereby reducing the effort required by a user to consume information, which may increase the safety of the driver and other people on the road as described in Chan (paragraph 0016).
Giannotti and Chan do not explicitly disclose: 
the shortcut affordance representing a third application in the third category of applications, and 
the second application is different than the third application.
However, Langlois teaches:
the first function is included in a second application in a third category of applications (e.g.  paragraph 0102, describing Fig. 16, invoking phone application on the mobile device 100, dialing telephone number to join conference call; i.e. where the UI element 1624 of Fig. 16 invokes a phone application, which is analogous to a phone application in a phone application category), 
the user interface further includes a shortcut affordance at a shortcut position corresponding to the third category of applications, the shortcut affordance representing a third application in the third category of applications (e.g. paragraph 0058, describing Fig. 5A, dock region 510a persisted across all variants of homescreen view and includes UI elements, such as UI element 516, which is an application entry point and which may make use of the on-board phone function provided in the in-vehicle information system; paragraph 0065, describing Fig. 5C, which also shows UI element 516, indicating that it may be implemented with any variant of the homescreen or any other view; i.e. where the UI element 516 invokes another phone application, which is analogous to a phone application in a phone application category), and 
the second application is different than the third application (e.g. paragraph 0058, making use of on-board phone function of in-vehicle information system 200; paragraph 0102, phone application on mobile device; i.e. where the application invoked by UI element 516 of Fig. 5A is a phone application of the vehicle information system, and the application invoked by the UI element 1624 of Fig. 16 is a phone application of the mobile device and the two phone applications are therefore different while having the same category).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Giannotti, Chan, and Langlois in front of him to have modified the teachings of Giannotti (directed to a user interface for in-vehicle system, including integrated user interfaces for a plurality of independent applications, such as navigation, media playback, and phone, on the same display) and Chan (directed to dynamic content management of a vehicle display), to incorporate the teachings of Langlois (directed to stateful integration of a vehicle information system user interface with mobile device operations) to include the capability to display, at a first user interface area (i.e. the third application area of Giannotti, the secondary/dynamic area of Chan, and the similar dynamic UI elements of Langlois, in which each are configured to perform a similar function, such as a communication/phone-related function), a user interface element which causes a function associated with a corresponding application in a category (such as a communication/phone category) to be executed (such as a phone application resident on a mobile device in communication with the vehicle system as taught by both Giannotti and Langlois), and to further display, in a different area (i.e. such as the icon region of Chan and the similar dock region of Langlois) a shortcut affordance which also corresponds to the category of applications (i.e. a phone/communication category as taught by Giannotti, Chan, and Langlois), where the shortcut affordance corresponds to a different application within the category (i.e. such as a phone/communication application of the vehicle information system, which is a different application than the phone application of the mobile device, as taught by Langlois).  One of ordinary skill would have been motivated to perform such a modification in order to provide effective means for the user to access specific applications and data of interest and reduce consumption of processing resources for both in-vehicle information system and mobile device, and reduce the time and attention a user must dedicate to operating the in-vehicle information system, by integrating mobile devices with vehicle information systems in a manner that enables the context of various mobile device applications to be persisted from the mobile device to the in-vehicle information system, and vice versa as described in Langlois (paragraph 0024-0025).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Chan et al. (US 20170336920 A1) teaches a system for managing message display within a vehicle, based on whether a given candidate message has a display context that matches the current vehicle context (e.g. abstract; Figs. 8B-C showing examples of message displays; paragraph 0072, indicating that in addition to displaying messages dynamically as the context of the vehicle changes, other controls including media playback, navigation, etc. may also be displayed in the display area; paragraph 0073, indicating that messages may be displayed as long as they are relevant to the vehicle’s context, and that as the vehicle travels and conditions change, relevance and ranking of messages may also change; paragraph 0077, indicating that the displayed messages can be interacted with by the user in order to perform an action; Examiner notes that Fig. 8C shows a variety of different content types which can be displayed as a contextual message, including upcoming/suggested events, suggested destinations, etc.).

Hampiholi et al. (US 20150244805 A1) teaches displaying targeted information to a user in a vehicle display along with other interfaces such as a navigation interface, which can be continually updated as the context of the user changes (e.g. paragraph 0073, describing Fig. 9).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Examiner, Art Unit 2179